153 U.S. 689 (1894)
CONNECTICUT ex rel. NEW YORK & NEW ENGLAND RAILROAD COMPANY
v.
WOODRUFF.
No. 958.
Supreme Court of United States.
Submitted April 30, 1894.
Decided May 14, 1894.
ERROR TO THE SUPREME COURT OF ERRORS OF THE STATE OF CONNECTICUT.
*691 Mr. Henry C. Robinson for the motion.
Mr. Tilton E. Doolittle opposing.
The CHIEF JUSTICE: The motion to dismiss is sustained. Woodruff v. Railroad Company, 59 Connecticut, 63; Railroad Company v. Woodruff, 63 Connecticut, 91; Railroad Company v. Woodruff, 140 U.S. 691; Railroad Company v. Bristol, 151 U.S. 556; Insurance Company v. The Treasurer, 11 Wall. 204; Delaware Navigation Co. v. Reybold, 142 U.S. 643; Hammond v. Johnston, 142 U.S. 73; New Orleans v. N.O. Water Works Co., 142 U.S. 79; Balt. & Potomac Railroad v. Hopkins, 130 U.S. 210.